PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/365,777
Filing Date: 30 Nov 2016
Appellant(s): Logan et al.



__________________
Ronald Schoenbaum
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 9, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 17, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	A. Claims 1, 3-6, 8, 9, 13, 15-18, 21, 23-28, and 30-33 are rejected under 35
U.S.C. 103 as being unpatentable over Thomas, U.S. Patent 8433650, in view of
Carmi, U.S. Patent Application Publication 20060111957, in view of Kinsey, U.S.
Patent Application Publication 20140136443, in view of Emigh, U.S. Patent 7818317, and further in view of Burgh, U.S. Patent Application Publication 20090048890.
B. Claims 7, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, U.S. Patent 8433650, in view of Carmi, U.S. Patent Application Publication 20060111957, in view of Kinsey, U.S. Patent Application Publication 20140136443, in view of Emigh, U.S. Patent 7818317, in view of Burgh, U.S. Patent Application Publication 20090048890, in view of Donahue, U.S. Patent Application Publication 20050144028, and further in view of Thulson, U.S. Patent Application Publication 20170039641.
C. Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, U.S. Patent 8433650, in view of Carmi, U.S. Patent Application Publication 20060111957, in view of Kinsey, U.S. Patent Application Publication 20140136443, in view of Emigh, U.S. Patent 7818317, in view of Burgh, U.S. Patent Application 
D. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, U.S. Patent 8433650, in view of Carmi, U.S. Patent Application Publication 20060111957, in view of Kinsey, U.S. Patent Application Publication 20140136443, in view of Emigh, U.S. Patent 7818317, in view of Burgh, U.S. Patent Application Publication 20090048890, and further in view of Thulson, U.S. Patent Application Publication 20170039641.
E. Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, U.S. Patent 8433650, in view of Carmi, U.S. Patent Application Publication 20060111957, in view of Kinsey, U.S. Patent Application Publication 20140136443, in view of Emigh, U.S. Patent 7818317, in view of Burgh, U.S. Patent Application Publication 20090048890, and further in view of Pershing, U.S. Patent Application Publication 20140279593.
(2) Response to Argument
	Rejections under 35 U.S.C. § 103
	Claim Limitations at Issue – “Element A – Element C”
	The Examiner notes Appellant has described the limitations at issue as comprising elements A though C, recited by Appellant on pages 4-5 as: 
	The elements are labeled “A,” “B” and “C” for ease of discussion.
	A.    generating, based on the database of historical appraisal order data, data reflective of a probability that another appraisal order will be received within a threshold time period that corresponds to the geographic location associated with the newly received appraisal order;
	B.    based at least partly on said data reflective of a probability, delaying processing of the newly received appraisal order, wherein delaying processing of the newly received appraisal order comprises maintaining data in a queue;[and]
C.    while processing of the newly received appraisal order is delayed, receiving a second appraisal order that corresponds to the geographic location associated with the newly received appraisal order, and creating a link between the second appraisal order and the newly received appraisal order, wherein the link causes a scheduling component of the computing system to bundle the second appraisal order with the newly received appraisal order in generating appraiser workflows.
	
	In attempting to respond to Appellant’s arguments in the manner and format presented, the Examiner provides an initial discussion regarding claim interpretation, below, of “Element A” through “Element C” as presented by Appellant. 
	Claim Interpretation of Element A – Element C
	Regarding the level of ordinary skill in the art, the Examiner notes the specification describes the technical field and state of the art (0001, 0002, 0009), and describes the disclosed invention as automating known processes via an appraisal workflow platform to address asserted inefficiencies (0001, 0002, 0009-0010), “for improving the efficiency, and thus reducing the cost and completion time, of the property appraisal process,” (0011; see also 0001).
	Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art (See MPEP 2111). “Construing claims broadly during prosecution is not unfair to the [Appellant]. . . because the [Appellant] has the opportunity to amend the claims to obtain more precise claim coverage.” In re Amer. Acad, of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). 
NOTE: The Examiner notes claim 1 was rejected due to the limitation being unclear and multiple discussions were had regarding the indefiniteness of the filed claim language, particularly with respect to, “data reflective of a probability,” (See Office Action dated 2/20/19, Applicant-Initiated Interview Summary Form PTOL-413 dated 1/3/19, Applicant-Initiated Interview Summary Form PTOL-413 dated 5/15/19). Appellant data reflective of a probability level,” (See PTO-413 dated 5/15/19, comprising email discussing agenda), which indicates an intended claim interpretation of, “data reflecting of a probability,” as not being a probability value, but a level, or degree.
	Additionally, while the language may suggest or make optional that the data reflective of a probability may be a probability value, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (See MPEP 2103, MPEP 2111.04, MPEP 2111.05).
	Additionally, The Examiner notes claim 5, which is required to further limit the scope of claim 1, limits the scope of claim 1 by reciting that, “wherein the data reflective of a probability comprises a probability value.” As such, claim 1 clearly does not require generating a probability value. Appellant’s arguments directed to cited prior art not teaching determining a probability are arguments directed to limitations which are not claimed by claim 1 (See MPEP 2145).
	
	The Examiner notes the specification describes asserted improvement of the disclosed invention as related to known methods and processes (see, at least, 0001, 0002, 0009-0011; emphasis added):
	Appraisals of real estate properties are typically conducted by self- employed appraisers, or by business entities that employ a number of appraisers. When a business entity that employs appraisers receives an appraisal order (typically from a lender), the business entity ordinarily decides whether to accept the order, and then assigns the accepted appraisal task to a particular appraiser, such as an appraiser assigned to corresponding geographic area. The appraiser then typically conducts online research to obtain information about the property and comparable properties. The appraiser then typically visits and photographs the property being appraised and the comparable properties. Following those visits, the appraiser typically uses online appraisal report generation software to upload the photos and create an appraisal report. BPOs and other types of property reports may be generated in a similar manner. (0002)
	The process by which appraisals are commonly conducted is inefficient in a number of respects. For example, multiple appraisers may visit and photograph the same property in a short period of time, such as when that property is selected as a comparable property for appraisals assigned to different appraisers. As another example, a given appraiser may have to travel to the same remote neighborhood multiple times in a short time period (e.g., on back-to-back days) as the result of the corresponding appraisal orders being received at different times. As another example, appraisers typically spend a significant amount of time uploading the property 
	The present disclosure relates to computer systems and processes for improving the speed and efficiency with which property studies, including appraisals and BPO (Broker Price Opinion) studies, are conducted, including the generation of associated reports. (0001)
	The present disclosure describes an appraisal workflow platform that addresses the above and other inefficiencies. (0010)
	
	The Examiner notes the claim limitations comprise substantially similar language corresponding to the known methods and processes. As such, the disclosed system and method is generally directed to automating a known process. The additional elements of using a historical database to generate data reflecting of a probability and delaying/bundling/linking are the additional functions/elements associated with the asserted improvement that the specification did not describe as corresponding to known methods and processes. While the additional elements are broadly claimed, and may be interpreted as obvious to one of ordinary skill in the art, Appellant’s disclosure as related to the additional elements did not comprise admitted prior art which can be relied upon for an obviousness determination with respect to the additional elements corresponding to known methods and processes and being obvious to one of ordinary skill in the art. However, the Examiner notes the discussion of the known elements associated with the referenced known methods and processes comprises an admission which can be relied upon for an obviousness determination in that the known methods and processes were described as how appraisals were, “typically conducted,” and, “commonly conducted,” (0002, 0009), asserted improvement is directed to the inefficiencies of the known methods and processes described (See MPEP 2129).

	Element [Limitation] A Claim Interpretation
	A.    generating, based on the database of historical appraisal order data, data reflective of a probability that another appraisal order will be received within a threshold time period that corresponds to the geographic location associated with the newly received appraisal order;
	The Examiner notes the limitation comprises elements A.1. – A.4. (see below). The Examiner notes, while a rejection was not made due to the claim limitation being unclear, the language and claim construction results in the limitation comprising a wide scope of species that may comprise the claimed genus. The claim interpretation below is made in view of the lack of a wherein clause or other transitional phrases to clarify any intended scope to limit the broadest reasonable interpretation as related to relationships between the elements comprising the limitation. For example, “data reflective of a probability that another appraisal order will be received within a threshold time period that corresponds to the geographic location associated with the newly received appraisal order,” while the portion in bold may be interpreted as applying to the recited, “threshold time period,” under the broadest reasonable interpretation, as well as in view of the disclosure and Appellant’s arguments, the Examiner interprets the element as, “[generating data reflective of a probability that another appraisal order will be received] that corresponds to the geographic location associated with the newly received appraisal order.” 
	While the elements and limitations are addressed by prior at as a whole, the elements are discussed individually to assist in claim interpretation. 
generating data reflective of a probability that another appraisal order will be received 
	The limitation does not require generating a probability that another order will be received. The Examiner notes claim 5, which further limits the scope of claim 1, limits the scope of claim 1 by reciting that, “wherein the data reflective of a probability comprises a probability value.” As such, claim 1 clearly does not require generating a probability value. Appellant’s arguments directed to cited prior art not teaching determining a probability are arguments directed to limitations which are not claimed by claim 1 (See MPEP 2145).
	The language of, data reflective of a probability may be interpreted as any information that suggests a chance. The language above amounts to generating any information that suggests a chance that another order will be received. The Examiner notes, while the limitation is reviewed as a whole, this aspect is within the level or ordinary skill in the art. 
	data reflective of a probability that another appraisal order will be received within a threshold time period that corresponds to the geographic location associated with the newly received appraisal order, 
	said data reflective of a probability representing a likelihood that the newly received appraisal order can be bundled with a later-received appraisal order if processing of the newly received appraisal order is delayed
	In attempting to clarify the scope of the limitation, the Examiner explicitly noted, “
	A.2. [generating data reflective of a probability that another appraisal order will be received] within a threshold time period
a database of historical appraisal order data that specifies, for each of a plurality of appraisal orders, at least a geographic location and a time associated with the appraisal order,” indicates that a geographic location and a time are associated with appraisal orders. A time associated with appraisal orders may be interpreted as a scheduled performance time or a desired performance due date for the appraisal to be performed, and a threshold time period may be, “within the next x amount of time,” (i.e., before the scheduled performance time or due date) to ensure the appraisal is performed before the due date. In the context of a workflow platform (see specification 0010, Fig. 1; see also 0001-0002, 0009-0012), and in the context of the claim language, “[generating data reflective of a probability that another appraisal order will be received] within a threshold time period,” [and delaying/bundling/linking the “another appraisal order” that has a chance of being received with the on-hand “newly received appraisal order”], a threshold time period may be a time constraint, such as within a specified time period/time window (see 0050) (i.e. generating data reflective of a probability that another order will be received within the next two hours, two days, two weeks, etc., or within a specified time period/time window(see specification at 0050, 0052, 0054)), or within a certain amount of time (before a certain amount of time passes), such as before a due date (i.e. generating data reflective of a probability that another order will be received before the due date of the newly received appraisal order) to determine whether (and/or how long) to delay the processing of the new order (0054, 0051). The Examiner notes, while the limitation is reviewed as a whole, this aspect is within the level or ordinary skill in the art. 	As discussed above, the specification describes the general aspects of the appraisal orders being associated with the same neighborhood [corresponding geographic area]; multiple appraisals being received within a short time period [a threshold time period]; and an appraiser having to travel to the same remote neighborhood [corresponding geographic area] due to corresponding appraisal orders being received at different times [another appraisal order received within a threshold time period that corresponds to the geographic location associated with the newly received appraisal order] as being so common that the aspect of, “generating, based on the database of historical appraisal order data, data reflective of a probability,” that it may happen is the inefficiency noted as being addressed by the disclosed invention.
	A.3. [generating data reflective of a probability that another appraisal order will be received] that corresponds to the geographic location associated with the newly received appraisal order
	The Examiner notes the initial claim limitation of, “a database of historical appraisal order data that specifies, for each of a plurality of appraisal orders, at least a geographic location and a time associated with the appraisal order,” indicates that a geographic location is associated with appraisal orders. In view of the broadest reasonable interpretation, and in view of the disclosure of the specification and prosecution history, the Examiner interprets the element above as, “[generating data reflective of a probability that another appraisal order will be received] that corresponds to the geographic location associated with the newly received appraisal order,” (i.e., a chance that another appraisal order corresponding to the geographic location associated with the on-hand newly received appraisal order) wherein, “corresponds to the geographic location associated with the newly received appraisal order,” is not another appraisal order with the same address as the on-hand newly received appraisal order, but as receiving another appraisal order wherein the geographic area associated with the on-hand newly received appraisal order corresponds to the geographic area associated with the another appraisal order that has a chance to be received, such as a corresponding geographic area (see specification at 0002), a neighborhood (0009, 0038), nearby properties (0021, 0026, 0031), etc. The Examiner notes, while the limitation is reviewed as a whole, this aspect is within the level or ordinary skill in the art.
	A.4. [generating data reflective of a probability that another appraisal order will be received] based on the database of historical appraisal order data
	The claim does not impose any limits on how the database of historical data is used to generate the data reflective of a probability the referenced scenario will occur, and thus this step covers any and all possible ways in which this can be done (i.e., the limitation simply requires taking historical order data into account). This is interpreted as applying to generating data reflective of a probability that another appraisal order will be received…based on the database of historical appraisal order data. The limitation does not place any limits on how the database of historical data is used in generating data reflective of a probability that another appraisal order will be received. Any use of historical data in evaluating orders may teach or suggest the limitation, depending on the context in which the historical order data is used. The limitation is broadly directed to making determinations while taking into account historical data. The Examiner notes, while the limitation is reviewed as a whole, this aspect is within the level or ordinary skill in the art.

	The Examiner notes, while the limitation is reviewed as a whole, each of Element A – Element C, alone and in combination, is within the level or ordinary skill in the art as related to referencing historical data in determining whether or not there is a chance another order that corresponds to the may be received within a specified time to delay an order so that it may be bundled/linked with the on-hand order.
	Regarding the level of ordinary skill in the art, the Examiner notes Applicant acknowledges a business entity has to decide whether to accept an appraisal order and assign appraisal tasks to an appraiser assigned to a corresponding geographic area (0002). As such, the elements of determining whether to accept an appraisal order and associating appraisal orders with a corresponding geographic area are acknowledged by Appellant as being within the level of ordinary skill in the art.
	Additionally, in discussing the asserted inefficiencies of the known method, Appellant acknowledges a property may be assigned as a comparable property for appraisals assigned to different appraisers, wherein, “a given appraiser may have to at 0009) acknowledges the general aspects of; appraisal orders being associated with the same neighborhood [corresponding geographic area]; multiple appraisals being received within a short time period [a threshold time period]; and an appraiser having to travel to the same remote neighborhood [corresponding geographic area] due to corresponding appraisal orders being received at different times [another appraisal order received within a threshold time period that corresponds to the geographic location associated with the newly received appraisal order] are within the level of ordinary skill in the art, and the aspect of, “generating, based on the database of historical appraisal order data, data reflective of a probability,” that it may happen is so common that it is the inefficiency noted as being addressed by the claimed invention.
	As such, the Examiner notes Appellant describes the elements of determining whether to accept an appraisal order and associating appraisal orders with a corresponding geographic area are acknowledged by Appellant as being within the level of ordinary skill in the art at paragraph (0002), and the example wherein, “a given appraiser may have to travel to the same remote neighborhood multiple times in a short time period (e.g., on back-to-back days) as the result of the corresponding appraisal orders being received at different times,” (0009) indicates that the specification comprises an admission which may be relied upon for an obvious determination as related to the portion of Element [Limitation] A of, “another appraisal order will be received within a threshold time period that corresponds to the geographic location associated with the newly received appraisal order,” is within the level of ordinary skill in the art. Appellant has added the additional element of, “generating, based on the database of historical appraisal order data, data reflective of a probability that another appraisal order will be received,” is within the level of ordinary skill in the art (See MPEP 2129).
	As such, regarding, “generating, based on the database of historical appraisal order data, data reflective of a probability that another appraisal order will be received within a threshold time period that corresponds to the geographic location associated with the newly received appraisal order,” the asserted improvement is in generating, based on the database of historical appraisal order data, data reflective of a probability that the common scenario may happen, in order to address the existing inefficiency of the known method.	
	Element [Limitation] B Claim Interpretation
	B.    based at least partly on said data reflective of a probability, delaying processing of the newly received appraisal order, wherein delaying processing of the newly received appraisal order comprises maintaining data in a queue;[and]
	While the elements and limitations are addressed by prior at as a whole, the elements are discussed individually to assist in claim interpretation.
	The discussion of “Element” [Limitation] A above applies here, as well. The Examiner notes the limitation comprises elements B.1. – B.4. (see below).
	B.1. delaying processing of the newly received appraisal order

	B.2. [delaying processing of the newly received appraisal order] based at least partly on said data reflective of a probability
	The element above comprises delaying processing of the order based at least partly on the chance the referenced scenario may occur. The Examiner notes, while the limitation is reviewed as a whole, this aspect is within the level or ordinary skill in the art.
	B.3. [delaying processing of the newly received appraisal order] wherein delaying processing of the newly received appraisal order comprises maintaining data in a queue
	The language and claim construction above defines the scope of, “delaying processing of the newly received appraisal order,” as comprising, “maintaining data in a queue.” The recited requirement of, “maintaining data in a queue,” is the defined scope of what, “delaying processing of the newly received appraisal order,” comprises. The Examiner notes the only disclosure associated with maintaining data in a queue is, “the process in block 158 delays the order for the threshold time period (or another selected time period), such as by holding it in an electronic queue. If another order arrives during this time period that can be bundled with the delayed order, the two orders will be linked together as described above with reference to block 152,” (see specification at 0053). Appellant has not disclosed an inventive aspect as related to how data is maintained in a queue, and relies upon one of ordinary skill in the art to know how, “maintaining data in a queue,” is accomplished. Simply noting pending orders may be interpreted as maintaining data in a queue. Scheduling a pending order is delaying an order and maintaining data in a queue. A delayed pending order is still in a queue of pending orders. Delaying a pending order by rescheduling the pending order maintains the pending order in a queue (i.e., in an electronic scheduling calendar). The Examiner notes, while the limitation is reviewed as a whole, this aspect is within the level or ordinary skill in the art.
	Element [Limitation] C Claim Interpretation
	C.    while processing of the newly received appraisal order is delayed, receiving a second appraisal order that corresponds to the geographic location associated with the newly received appraisal order, and creating a link between the second appraisal order and the newly received appraisal order, wherein the link causes a scheduling component of the computing system to bundle the second appraisal order with the newly received appraisal order in generating appraiser workflows.
	While the elements and limitations are addressed by prior at as a whole, the elements are discussed individually to assist in claim interpretation.
	C.1. while processing of the newly received appraisal order is delayed, receiving a second appraisal order that corresponds to the geographic location associated with the newly received appraisal order
	The element above comprises receiving a second appraisal order that corresponds to the geographic location associated with the newly received appraisal order while processing of the newly received appraisal order is delayed. The Examiner notes, while the limitation is reviewed as a whole, this aspect is within the level or ordinary skill in the art.
creating a link between the second appraisal order and the newly received appraisal order, wherein the link causes a scheduling component of the computing system to bundle the second appraisal order with the newly received appraisal order in generating appraiser workflows.
	The element above comprises creating a link between the appraisal orders resulting in the orders being bundled in generating workflows. An automated system for scheduling orders creates a link to the order to track the status of the order. If the system combines two orders, or even schedules two orders on the same day, those two orders are bundled and linked in that they are both scheduled on the same day in the electronic calendar, and linked for being performed on the same day and/or linked for being performed by the same person. The Examiner notes, while the limitation is reviewed as a whole, this aspect is within the level or ordinary skill in the art.
Appellant’s Arguments
NOTE: The Examiner notes the claims filed 6/6/19 were rejected in the Office Action dated 12/6/19. The Office Action dated 9/17/20 comprises final rejections of the claims filed 6/5/20. While the limitations at issue (“Element A – Element C”) of claims filed 6/5/20 were not amended from the claims filed 6/6/19, Appellant’s arguments in the Appeal Brief comprise new arguments not previously presented in Appellant’s response to the rejections as related to the limitations at issue, which were rejected using the same cited references as in the previous rejections (See Remarks filed 6/5/20). The discussion in the Office Action still applies.
	
	The Examiner notes Appellant’s Arguments, on pages 4-14, attack cited prior art individually as not teaching each referenced Element A – Element C, wherein Appellant’s arguments are directed to individual cited prior art references not teaching each particular aspect within each of Element A – Element C as a whole, rather than the cited combination of prior art teaching the limitations as a whole. Additionally, Appellant’s arguments comprise arguments that specific prior art references do not 
	Respectfully, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Additionally, Appellant’s arguments also comprise substantially similar arguments regarding the lack of motivation and rationale to combine. While the Office Action dated 9/17/20 (hereafter “Office Action”) comprises a discussion of cited prior art as related to each limitation of the claim and included a separate motivation and rationale to combine cited prior art as each additional reference was added to the existing combination, and the motivation and rationale discussed for each combination still applies, in order to address Appellant’s arguments in the manner and format presented, and to avoid redundancy and duplication of citations to reference disclosures, the Examiner will initially provide a single motivation and rationale to combine the cited combination of references as a whole, and address any particular aspect associated with Appellant’s arguments regarding a lack of motivation to combine or nonanalagous art as arguments for Element A – Element C are addressed. 
NOTE: The Examiner notes the instant Application (15/365,777, filed 11/30/16) is substantially similar to Appellant’s Application 15/365,509 (filed 11/30/16) and Application 15/365,581 (filed 11/30/16), which were co-pending during prosecution of the instant Application 15/365,777. Thomas was cited initially as teaching the majority of the claim limitations in a manner similar to the claimed invention. Subsequent prior art was cited to more specifically address aspects of the limitations Thomas did not appear to explicitly recite and to support the context as related to the instant claims. Due to the substantial similarity between Appellant’s Applications, particular emphasis was placed on addressing the level of specificity of the claim limitations which were meant to distinguish the instant claims from Appellant’s substantially similar Applications, as well as from prior art, while the Examiner asserted the combination of Thomas, Carmi, and Kinsey taught the broadest reasonable interpretation of the claims, Emigh was introduced to more specifically address the limitations, particularly with respect to assigning tasks based on historical data and expected future data and analyzing data based on a threshold of a probability metric (Office Action pg. 22, 29), and Burgh was then introduced to more specifically address the limitations directed to processing orders and bundling orders based on location information and data reflective of a probability that another appraisal order will be received (see Office Action pg. 30), particularly with respect to generating data reflective of a probability that an order will be received within a threshold time period (see Office Action pgs. 31-33) to more explicitly teach the elements in the content as the disclosure of the instant application.
	
	Claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Thomas, U.S. Patent 8433650, in view of Carmi, U.S. Patent Application Publication 20060111957, in view of Kinsey, U.S. Patent Application Publication 20140136443, in view of Emigh, U.S. Patent 7818317, and further in view of Burgh, U.S. Patent Application Publication 20090048890.
	Thomas teaches a system and method for automating aspects and processes related to a home sale such as home appraisals. (See Abstract, c15:29-44, Fig. 1a)
	Carmi teaches dynamically managing scheduled appointments between users and a service provider. (See Abstract, 0001, 0004)
	Kinsey teaches systems and methods for predicting whether a customer is likely to request a service and whether a merchant is likely to be selected to provide the service, facilitating a commercial transaction between a customer and a merchant, and, more particularly, to systems and methods for intelligent and dynamic scheduling, monitoring, and modification of customer appointments with merchants offering locally-provided services. (See Abstract, 0002-0003)
	Emigh teaches a system and method for improving the efficiency of completing tasks that have a particular completion location (i.e., a property) and probability metrics associated with a threshold. (See c2:17-18, c5:52-56, c6:21-49, Fig. 8)
	Burgh teaches optimizing the sequence and pairing of orders based on location, historical data, availability, and prioritized real-time information. (Abstract, 0009)

	Regarding Element A – Element C, the combination of Thomas, Carmi, Kinsey, Emigh, and Burgh (particularly in view of the exemplary embodiments Burgh) with the previous combination cited. 	 
	The instant application is directed to an, “appraisal workflow platform,” (see Appellant’s specification 0009) asserted to improve the speed and efficiency with which property studies are conducted, including the generation of reports (see Appellant’s specification 0001). Each of the cited prior art are in the field of Appellant’s endeavor and/or are reasonably pertinent to the particular problem with which Appellant was concerned (i.e., workflow).
	Thomas teaches a system and method for automating aspects and processes related to a home sale such as home appraisals (See Abstract, c15:29-44, Fig. 1a). Carmi teaches a system and method for dynamically managing scheduled appointments between users and a service provider (See Abstract, 0001, 0004). Kinsey teaches systems and methods for predicting whether a customer is likely to request a service and whether a merchant is likely to be selected to provide the service, facilitating a commercial transaction between a customer and a merchant, and, more particularly, to systems and methods for intelligent and dynamic scheduling, monitoring, and modification of customer appointments with merchants offering locally-provided services (See Abstract, 0002-0003). Emigh teaches a method for creating a task through a synchronization operation or an automatic task generation and associating a task with one or more locations (c5:44-57). Burgh teaches a system and method for 
	The difference between the combination of Thomas, Carmi, Kinsey and Emigh and Burgh is that, while the combination of Thomas, Carmi, Kinsey and Emigh teaches the broadest reasonable interpretation of the limitations, the combination of Thomas, Carmi, Kinsey and Emigh does not appear use the explicit language and relationship of data reflective of a probability that another appraisal order will be received within a threshold time period, Burgh more particularly teaches the aspects of generating data reflective of a probability that an order will be received within a threshold time period. While the explicit exemplary embodiments referenced by Burgh comprise the scheduling of tasks associated with delivering food orders, Burgh states, “The present system and method could also be applied to such diverse fields as taxi and limousine operation, florists, emergency services, inspectors, and governmental agencies,” (0073). As such, the disclosure of Burgh relates to workflow associated with orders, and Burgh explicitly notes the disclosed system and method may be applied by inspectors. An appraiser may be interpreted as a home inspector.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teaching of Burgh to the combination of Thomas, Carmi, Kinsey and Emigh would simply incorporate the known methods for optimizing workflow as taught by Burgh with the known methods of automatic task generation as taught by Emigh, the known methods of intelligent and dynamic scheduling, monitoring, and modification of customer appointments as taught by Kinsey, the known Carmi, and the known methods of automating aspects and processes related to a home sale, such as home appraisals, as taught by Thomas in order to achieve a state of stable but dynamic workflow and delivery optimization (Burgh 0051).
	Since the functionalities of the elements in Thomas, Carmi, Kinsey, Emigh, and Burgh do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of automatic task generation (as taught by Emigh), the features of intelligent and dynamic scheduling, monitoring, and modification of customer appointments and predictions based on attributes (as taught by Kinsey) and the features of statistical determinations associated with historical performance patterns and the likelihood of delays (as taught by Carmi) with the system and method for automating aspects and processes related to a home sale such as home appraisals (as taught by Thomas) in order to achieve a state of stable but dynamic workflow and delivery optimization (Burgh 0051).	
	Appellant’s Arguments Regarding Element A
	Appellant argues, on page 4:
“The claims stand rejected under 35 U.S.C. § 103(a). As explained below, the rejections are improper because the applied references fail to collectively teach or suggest all of the elements of any claim, and because the Examiner has not otherwise established the obviousness of the claimed subject matter.”


	Appellant argues, on page 5:
	The Office Action at pages 5 and 6 asserts that Thomas discloses the following portions of element A (omitted portions shown by ellipses): “generating, based on the database of historical appraisal order data, data reflective of [...] another appraisal order [...] that corresponds to the geographic location associated with the newly received appraisal order.” 	Appellant respectfully disagrees. Thomas discloses a computer-based process for facilitating and automating various tasks associated with a home sale. Although the portions of Thomas cited in connection with this element disclose data related to orders for property-related services associated with particular addresses, the cited portions do not involve a computing system programmed to use a "database of historical appraisal order data" to process a newly received appraisal order. Indeed, the cited portions of Thomas do not even mention appraisal data. Nor do the cited portions involve a computing system programmed to use such a database to generate data regarding another appraisal order, much less a yet-to-be-received appraisal order.

	As noted by Appellant, Appellant’s argument is directed to Thomas not teaching, “generating, based on the database of historical appraisal order data, data reflective of […] another appraisal order […] that corresponds to the geographic location associated with the newly received appraisal order;”
	Thomas was not cited as teaching the limitation as a whole, but for the elements as presented, which does not assert that Thomas teaches data reflective of a yet-to-be-received appraisal order. Subsequent prior art was introduced for elements not addressed by Thomas to be considered in view of the disclosure of Thomas.
	Regarding Appellant’s remaining arguments regarding, “the cited portions do not involve a computing system programmed to use a “database of historical appraisal order data” to process a newly received appraisal order,” a database of historical 
	The Examiner notes a, “system comprising: a database of historical appraisal order data,” was the first limitation recited in the instant claims. This limitation was addressed in the Office Action (see pgs. 3-4) The disclosure of Thomas as related to limitations recited prior to the limitations at issue (Element A – Element C) are not cited just for that specific prior limitation, but the disclosure applies to subsequent limitations, as well. For example, the disclosure of Thomas as related to the initial limitation, which recites that the claimed system comprises a database of historical appraisal order data, applies to subsequent limitations. Appellant has not made a persuasive argument as to why the disclosure of Thomas as related to elements of limitations recited before Element A should not apply to the limitations at issue. 
	Additionally, the Examiner respectfully disagrees with Appellant’s assertion that the cited portions do not even mention appraisal data or using such a database to generate data regarding another appraisal order. For example, the cited portion of column 34:27-60 describes a, Service Provider Virtual Desktop for service providers, such as an appraiser (c24:28-31), wherein the appraiser may access a database and create service reports, such as an appraisal (c24:37-42), and notes that information or documents generated by a service provider or by the application server are saved into one or more databases and are made available for further functions to be performed (c24:45-48).
See Abstract, c15:29-44, Fig. 1a illustrating an appraisal database 114). Thomas discloses: a system comprising one or more databases comprising home inspection information… appraisal information (c16:10-56, Figs. 1-1d, Figs. 3a-3e); the Service Provider Virtual Office 25 (See FIG. 4) allows service providers such as, an appraiser, to access information in the database and to generate an appraisal report (c34:28–44); storing settled orders (c23:38-56, Fig. 4, Fig. 29); information entered, documents created, or functions performed are saved into one or more databases and made available for further functions to be performed, and appropriate documents and information are made available via a network (c29:40-51);  generating a service order, wherein the system may check an electronic calendar of appropriate users, and suggest or select dates and times with no conflict. The system may automatically show the status of services and tasks (c53:37-57)]
	Appellant argues, on page 5:
	In connection with the recitation of “within a threshold time period” of element A, the Office Action at page 6 points to Thomas’s disclosure of a service order request having a requested time and due date. This disclosure of Thomas has absolutely nothing to do with predicting whether another appraisal order will be received within a threshold time period, and thus cannot properly be combined with the other cited portions of the references to arrive at the element at issue.

	The Examiner respectfully disagrees. The discussion above regarding claim interpretation as related to Element A – Element C applies here, as well. The Examiner did not cite Thomas as teaching the limitation as a whole (see Office Action pg. 6), but cited Thomas as teaching the element of, “within a threshold time period,” (the order request may comprise a requested time and a due date (c30:23-42, Fig. 19; see also 
	Regardless, while the Examiner noted Thomas taught the aspect of a due date, which may be interpreted as a threshold time period in the context of the limitation, the Examiner notes Thomas was not cited as teaching the entire limitation as a whole, particularly with respect to teaching the relationship associated with the threshold time period, which was addressed by other cited art, both in the context of the threshold time period being a due date, as well as teaching the limitation not in the context of the threshold time period being a due date, but as being a threshold time as related to a current time (see later references as related to Kinsey, Emigh, and Burgh). 
	Appellant argues, on pages 5-6:
	In connection with the recitation of a “probability” in element A, the Office Action at pages 11-12 cites Carmi. Carmi discloses a system for scheduling and monitoring service provider appointments with customers. The system uses historical performance patterns associated with service providers to determine whether a delay by a service provider is statistically likely to propagate to, and thus impact, one or more other scheduled appointments. See, e.g., ¶ 0052. Although Carmi may involve the concepts of delays and statistical probabilities, Carmi does not involve a determination of a probability that an order will be received within a threshold time period. Further, unlike the invention of claim 1, Carmi has nothing to do with combining or bundling orders to improve efficiency.


	Regarding Appellant’s argument that, “Carmi does not involve a determination of a probability that an order will be received within a threshold time period,” the Examiner notes Appellant’s argument is directed to a limitation not claimed. The claim does not require a determination of a probability that an order will be received within a threshold time period.
	The Examiner notes Appellant’s acknowledgement of what Carmi discloses (underlined in argument above) comprises a relevant disclosure as related to the combination of Thomas and Carmi, as discussed in the Office Action, in that a system for scheduling and monitoring service provider appointments with customers that uses historical performance patterns teaches generating data reflective of a probability that an order will be received as related to any time period of interest. Historical performance patterns provide an indication of what orders may be expected, or likely.
Carmi also discloses: 
Pattern repository preferably stores information collected as historical information indicative of the characteristics of performed appointments (0055)
a statistics engine, and wherein the statistical determination of characteristics of a requested appointment include information indicative of performance of the service provider based on at least one of: historical performance patterns, a type of service requested during the requested appointment, geographic location of the customer or the service provider, time of day, time of year, etc. (claim 2)
Dynamic schedule mediation addresses the deficiencies described in the background of the invention by maintaining a self-calibrating repository of personal performance patterns for each service provider, tracking the effect of parameters such as service provider's skills, task type, location, time of day, time of year, weather conditions, and traffic conditions, on the service provider's performance. The repository data is adjusted on an ongoing basis to always reflect the most up to date information about each service provider. The invention preferably notifies service recipients of upcoming service 
identifying a delay and determining whether the delay will propagate to cause delays in later scheduled appointments (0048)
incoming data from the service provider and the customer is analyzed and juxtaposed with planned delivery of service schedule to make changes to the rest of the schedule (0041)

	Regarding, “data reflective of a probability that another order will be received within a threshold time period,” as noted in the instant specification, calculating a probability of receipt of a new appraisal order, within a threshold time, that can be bundled with the received order can be calculated based on historical data in many ways, such as an algorithm that accounts for seasonal cycle trends in the data (see instant specification 0052). This is substantially similar to the disclosure of Carmi of a statistics engine for statistical determinations based on historical performance patterns, time of day, time of year, geographic location, etc. (Carmi 0007, 0012, 0020) and determining a likelihood as a percent (i.e., a probability) associated with determining delays associated with orders (Carmi 0052). The claim (and the specification) does not impose any limits on how the claimed function is performed, and thus it can be performed in any way known to those of ordinary skill in the art. Carmi clearly teaches or suggests the function of generating data reflective of a probability both in the broadest reasonable interpretation as well as under the broadest reasonable interpretation. This feature of Carmi may be used to determine a probability of receiving an order within the time threshold corresponding to the due date taught by Thomas. Alternatively, not relying on the due date of Thomas, Burgh teaches a combination of one or more disclosed methods to achieve optimal workflow and efficiency (Burgh 0065) comprising staffing levels based on an order queue relative to the current cycle of daily 
	As such, instead of relying on the due date taught by Thomas as a threshold time period, the maximum hold time associated with the “pairing-window” taught by Burgh may be used in conjunction with the statistical engine for statistical determinations based on historical patterns to determine a likelihood as a percent as taught by Carmi. By setting a time threshold, the algorithm would provide the likelihood as a percent (probability) of receiving another order within that time period. Claim 6, which sets a probability threshold to identify a time, also corresponds to the disclosure of Carmi (at 0052) and the disclosure of the instant specification (see instant specification at 0054) where setting a desired probability threshold identifies the time period an order must be held to reach that probability of receiving another order.
	Appellant argues, on page 6:
	In addition, and contrary to the Office Action, nothing in the record suggests that one skilled in the art would have combined Thomas and Carmi in a way would involve generating “data reflective of a probability that another appraisal order will be received within a threshold time period” as claimed.

	As discussed above, the Examiner disagrees. Regarding Appellant’s argument regarding nothing being in the record, the Examiner notes the Office Action provides the disclosure of Carmi as related to a probability that another order will be received (Office Action pgs. 11-13) with a discussion of the disclosure in the context of the claim 
	Thomas teaches automating aspects and processes related to a home sale such as home appraisals (See Abstract, c15:29-44, Fig. 1a). Carmi teaches a system and method for dynamically managing, monitoring, and scheduling customer appointments to improve time management and efficiency for service providers, wherein dynamically scheduling appointments comprises a statistical determination of performance of the service provider (See Abstract, 0001, 0004, 0019, 0034). Emigh teaches improving the efficiency of completing tasks that have a particular completion location (i.e., a property) and probability metrics associated with a threshold. (See c2:17-18, c5:52-56, c6:21-49, Fig. 8). Each of the cited prior art are in the field of Appellant’s endeavor and/or are reasonably pertinent to the particular problem with which Appellant was concerned (i.e., workflow) (the complete motivation and rationale for the entire cited combination in the Office Action still applies). The Examiner notes Appellant has made no argument against the motivation and rationale provided in the Office Action.
	Appellant argues, on page 6:
	In connection with this issue, the Office Action at page 14 grossly mischaracterizes Carmi as follows: “By analyzing historical order data and patterns associated with a geographic region based on certain time periods, the system may make statistical determinations, such as determining a probability that an order may be received for a geographic location based on a specified time period.” Carmi contains no such disclosure.

	The discussion above applies here, as well. The Examiner notes the portion quoted by Appellant was not a quotation cited to Carmi. The Examiner provided a discussion of the motivation and rationale for combining disclosed elements of Carmi 
	Appellant argues, on pages 6-7:
	Beginning at page 21 of the Office Action, the Examiner also cites Emigh in connection with element A. Emigh discloses a system that assigns tasks to individuals based on, among other possible factors, the locations of these individuals, their schedules, and the locations associated with the tasks. The Office Action at page 22 grossly mischaracterizes Emigh as teaching element A in its entirety (i.e., “generating, based on the database of historical appraisal order data, data reflective of a probability that another appraisal order will be received within a threshold time period that corresponds to the geographic location associated with the newly received appraisal order”). Indeed, Emigh does not involve a prediction of, or probability that, an order will be received within a threshold time period. (Although Emigh at col 6, line 47, refers to a “probability metric,” this probability metric involves the classification of a task, and does not involve a probability that an order will be received within a time period.) Nor does Emigh involve appraisals or appraisal orders. Thus, Emigh does not support the rejection.

	As discussed above, Thomas was initially cited as teaching the majority of the limitation. Subsequent cited prior art is intended to be relied upon to teach the portions of the limitation not yet asserted as being taught. The Examiner did not rely on, or state, that any single cited prior art taught Element A as a whole. As noted in the Office Action, The Examiner did not assert Emigh independently taught the entire limitation of Element A as a whole, but stated, “the Examiner introduces Emigh to more specifically address the limitations, particularly with respect to assigning tasks based on historical 
	Additionally, regarding Appellant’s argument that, “Emigh does not involve a prediction of, or probability that, an order will be received within a threshold time period. (Although Emigh at col 6, line 47, refers to a “probability metric,” this probability metric involves the classification of a task, and does not involve a probability that an order will be received within a time period.) Nor does Emigh involve appraisals or appraisal orders,” Appellant again argues a limitation not claimed. The limitation does not require generating a probability or a prediction of a probability. Additionally, as discussed above, Emigh is not relied upon to teach appraisals or appraisal orders. 
	Additionally, regarding the disclosure of Emigh, the Examiner notes Emigh discloses: task assignment based on a variety of criteria, such as distance from task and availability based on schedule, using optimization algorithm(s) (c10:12-15); a threshold may be based on information received within a threshold period of time (c4:45 – c5:6); task assignment based on a variety of criteria, such as distance from task and availability based on schedule, using optimization algorithm(s) (c10:12-15) 
	Thomas teaches appraisals and appraisal orders. Emigh teaches improving the efficiency of completing tasks that have a particular completion location [i.e., a property] and probability metrics associated with a threshold (See c2:17-18, c5:52-56, c6:21-49, 
	The Examiner notes Appellant’s arguments regarding Burgh as related to Element A – Element C overlap, and the disclosure of Burgh comprises a specific example that applies to the claimed functions and relationships of Element A – Element C. To aid in clarity, Appellant’s arguments regarding Burgh with respect to Element A -  Element C are combined and addressed below.
	Appellant argues, on pages 6-7 (emphasis added):
	Beginning at page 30 of the Office Action, the Examiner also relies on Burgh in connection with element A. Burgh discloses a system for managing food order deliveries by quick service restaurants. The system takes various factors into consideration in scheduling food order deliveries, such as preparation time, delivery address, driver availability, time of day, and a delivery pairing window. The Office Action at page 30 asserts that Burgh discloses “generating, based on the database of historical [...] order data, data reflective of a probability that another [...] order will be received within a threshold time period that corresponds to the geographic location associated with the newly received [...] order.” The cited paragraphs of Burgh do not support this assertion. In this regard, the Office Action does not clearly specify what in Burgh is being treated as the “data reflective of a probability.”

	The Examiner notes the discussion above as related to Thomas, Carmi, Emigh, and Burgh applies here, as well. While Carmi explicitly teaches determining a likelihood as a percent (i.e., a probability) associated with orders based on historical data, Burgh does not explicitly recite determining a probability, but Burgh’s disclosure of a combination of one or more disclosed methods to achieve optimal workflow and 
	Appellant Argues, on pages 8-9 (emphasis added):	
At pages 31 and 32 of the Office Action, the Examiner also relies upon Burgh in connection with element B. Specifically, the Examiner asserts that Burgh discloses “based at least partly on said data reflective of a probability, delaying processing of the newly received [...] order, wherein delaying processing of the newly received [...] order comprises maintaining data in a queue. Appellant respectfully disagrees. As discussed above in connection with element A, Burgh does not teach or suggest the recited “data reflective of a probability.” Further, although Burgh may teach delaying delivery of a food order so it can be combined with another food order for delivery (see ¶ 0039), nothing in the record suggests that it would have been obvious to apply this feature of Burgh to appraisal orders. Unlike food delivery orders, appraisal orders need not be processed within a short period of time. For example, unlike a food delivery order, there is ordinarily no need or reason for an appraiser to visit the subject property on the day the order is placed, much less within minutes of order placement. Thus, the motivation behind Burgh’s order holding and pairing process does not apply to appraisals, and one skilled in the art would not have considered Burgh in developing software for processing appraisal orders.
	

	Specifically regarding Appellant’s argument that, “[n]othing in the record suggests that it would have been obvious to apply this feature of Burgh to appraisal orders,” the Examiner respectfully disagrees. While the Examiner asserts the prior Office Action comprises a discussion of the motivation and rationale to combine, the Examiner notes the claims filed 6/5/2020 did not make any changes as related to Element A – Element C, but added the limitation directed to selecting an appraiser to assign an order to based on attributes and qualifications. Kinsey was introduced and added to the combination of Thomas and Carmi to address the amended claim language (see Office Action pgs. 16-21). Kinsey teaches systems and methods for predicting whether a customer is likely to request a service and whether a merchant is likely to be selected to provide the service, facilitating a commercial transaction between a customer and a merchant, and, more particularly, to systems and methods for intelligent and dynamic scheduling, monitoring, and modification of customer appointments with merchants offering locally-provided services. (See Abstract, 0002-0003). The Examiner notes Kinsey, which was cited in the Office Action and is in the record, discloses:
systems and methods for facilitating a commercial transaction between a customer and a merchant and, more particularly, to systems and methods for intelligent and dynamic scheduling, monitoring, and modification of customer appointments with merchants offering locally-provided services (0002)
predicting that a customer of a plurality of customers is likely to request a service wherein the prediction is based on historical data comprising attributes of different customers that have previously requested the service; predicting that one or more merchants of a plurality of merchants has a respective probability of being selected by the customer to provide the service that meets a threshold, wherein the predicting is based on historical data comprising attributes of different merchants that have previously provided the service (0004; see also 0018)
attributes may include type of service, location, task attributes, preferences, distance between customer and merchant, etc. (0011, 0013, 0015, 0027, 0219, 0246, 0310, 0455);
predicting that the customer of the plurality of customers is likely to request the service [predicting that a merchant of the plurality of merchants is likely to be selected] comprises: using the historical data comprising the attributes of different customers and merchants and obtaining a prediction as output of the classifier (0008, 0009)
The same application can also be used by merchants and service professionals to maintain complete operating schedules for all productive assets used to generate their service income (0209)

	As such, in order to provide support regarding the motivation and rationale and respond to Appellant’s arguments that nothing in the record suggests that it would have been obvious to apply the features of Burgh to appraisal orders, while Kinsey was introduced to particularly address the limitations in the context of selecting an appraiser based on attributes, the disclosure of Kinsey as related to using historical data based on customer and merchant attributes to predict a merchant has a probability of being selected by the customer to provide the service [i.e. using historical data to predict the probability that a merchant will receive an order] that meets a threshold provides evidence that each of the elements of: historical data associated with customers and merchants; attributes comprising location information, including a distance from the customer and the merchant; making predictions based on historical merchant and customer data; and determining a probability of a merchant being selected to provide a service based on historical data are "well-known" in the art as related to facilitating a commercial transaction between a customer and a merchant and intelligent and i.e., workflow) (Kinsey 0002, 0209, 0265).
	Additionally, regarding Appellant’s argument that, “[n]othing in the record suggests that it would have been obvious to apply this feature of Burgh to appraisal orders,” the Examiner respectfully disagrees, and refers Appellant to the Examiner’s response to the only argument Appellant made regarding the Examiner’s rejections of the same claim language of Element A – Element C with this same combination of cited prior art (Office Action pgs. 97-102, Response to Arguments regarding rejections under 35 USC 103).
	As initially noted regarding Appellant’s arguments, the instant application is directed to an, “appraisal workflow platform,” (see instant specification at 0009) asserted to improve the speed and efficiency with which property studies are conducted, including the generation of reports (instant specification at 0001). Burgh teaches a system and method for optimizing the sequence and pairing of orders based on location, historical data, availability, and prioritized real-time information (Burgh Abstract, 0009). While the explicit exemplary embodiments referenced by Burgh comprise the scheduling of tasks associated with delivering food orders, Burgh states, “The present system and method could also be applied to such diverse fields as taxi and limousine operation, florists, emergency services, inspectors, and governmental agencies,” (Burgh 0073). 
	Additionally, regarding Appellant’s argument that (emphasis added), “unlike a food delivery order, there is ordinarily no need or reason for an appraiser to visit the subject property on the day the order is placed. Thus, the motivation behind Burgh’s order holding and pairing process does not apply to appraisals, and one skilled in the art would not have considered Burgh in developing software for processing appraisal orders,” the Examiner notes the instant specification, in describing the exemplary embodiment illustrated by Figure 1 of the disclosure, states (emphasis added):
This component 42 improves efficiency by identifying appraisal orders (and/or BPO orders) that can be bundled together (based on property proximity and possibly other factors) for purposes of generating appraiser workflows. For example, in one embodiment, when a new appraisal order is received, the appraisal bundling and scheduling component 42 uses a database of historical appraisal order data 46 to predict the likelihood that, within a threshold time period (typically in hours), another appraisal order will come in that can be bundled with the newly received order. (see instant specification at 0014)

	Appellant’s argument is contrary to an exemplary embodiment described in Appellant’s disclosure, and is not persuasive.
	Appellant Argues, on page 10 (emphasis added)

	 At pages 31-32, the Office Action also appears to assert that Burgh teaches element C (except for the “appraisal” and “appraiser” recitations). Appellant respectfully disagrees. The various portions of Emigh cited on page 32 involve pairing food orders for delivery by a driver based on various factors, such as driver availability, delivery locations, order volume, and a maximum order hold time. Nothing in the record suggests that it would have been obvious to apply this feature of Burgh to appraisal orders. As explained above, unlike food delivery orders, appraisal orders need not be processed within a short period of time. For example, unlike a food delivery order, there is ordinarily no need or reason for an appraiser to visit the subject property on the day the order is placed, much less within minutes of order placement. Thus, the motivation behind Burgh’s order holding and pairing process does not apply to appraisals, and one skilled in the art would not have considered Burgh in developing software for processing appraisal orders.

	Regarding Appellant’s arguments, as discussed above, the Examiner respectfully disagrees. 
	Appellant argues, on page 7:
In view of the foregoing, the Office has failed to establish that the references teach or suggest element A of claim 1 in the context of the claim’s other recitations.

	As discussed above, the Examiner respectfully disagrees.
	Appellant’s Arguments Regarding Element B (see Element A for Burgh)
	Appellant argues, on page 7:
	At page 6 of the Office Action, the Examiner asserts that Thomas discloses element B except for the “reflective of a probability” limitation. Appellant respectfully disagrees. Although the cited portions of Thomas may involve the scheduling of tasks based, e.g., on the electronic calendars of associated users, Thomas never suggests a computer process that involves determining to delay the processing of a newly received appraisal or other order. The Office Action does not specify the particular disclosure in Thomas that is being treated as disclosing or suggesting this feature. Thomas also fails to teach the limitation of “maintaining data in a queue” in the context of the other recitations of element B.

	Regarding Appellant’s argument that, “Thomas never suggests a computer process that involves determining to delay the processing of a newly received appraisal or other order,” the Examiner notes Appellant’s argument is directed to a limitation not claimed. The limitation does not recite, “determining to delay the processing of a newly received appraisal or other order.”
	Regarding Appellant’s argument that, “Thomas also fails to teach the limitation of “maintaining data in a queue” in the context of the other recitations of element B,” the Examiner respectfully disagrees with Appellant’s conclusory assertion.
	The Examiner notes the discussion of claim interpretation above applies here, as well. The language and claim construction of, “delaying processing of the newly received appraisal order, wherein delaying processing of the newly received appraisal order comprises maintaining data in a queue,” defines the scope of the delaying processing of the newly received appraisal order,” as comprising (i.e., requiring), “maintaining data in a queue.” The recited requirement of, “maintaining data in a queue,” is the defined scope of what, “delaying processing of the newly received appraisal order,” comprises. 	
	Scheduling a pending order (i.e., noting an order in an electronic calendar) is maintaining data in a queue. Rescheduling an order to a later date delays the order, wherein the order is still data maintained in a in a queue (i.e., the electronic calendar). Simply noting pending orders may be interpreted as maintaining data in a queue in that pending orders are orders to be performed at some point. Delaying a pending order that has not been scheduled still results in maintaining data in a queue in that delaying a pending order does not delete the order from the system or remove the status as a pending order, so the order is still maintained as maintaining data in a queue. 
	Thomas discloses: automating, simplifying and facilitating the performing and processing of tasks, information transfer, and storage associated with the home sale…automate the entire real estate home sale…process in one program, including many or all of the activities performed by many or all of the various participants in the transaction: the seller, the buyer, the sales agent…as well as service providers such as home inspectors, appraisers (c9:58-62; see also Abstract, c15:29-44, Fig. 1a); new orders and reports are associated with a property address, a type of service, an order date, a service date, and a time of service (c23:23-29, c23:38-56, c42:46-49, c54:23-58, Fig. 19, Fig. 21, Fig. 22, Fig. 29, Fig. 36); the order request may comprise a requested time and a due date (c30:23-42, Fig. 19; see also c19:12-30, c29:23-51, c38:8-35, c40:53-65, Fig. 20, Fig. 21, Fig. 22, Fig. 23, Fig. 29, claim 1); combined features for ordering services and scheduling and tracking tasks, a `group calendar` for parties to monitor activities and status of the transaction (c2:40-51); tasks may be bundled based on time or location (c22:57-66, c30:23-42, c31:7-11, c33:33-52, c34:65 – c35:3, Fig. 7)
	This teaches maintaining order data in a queue in that pending orders are scheduled on a calendar, such as by a requested date, scheduled date, or a due date, to aid in monitoring activity and status. Orders data includes location data and date data. 
	Thomas also teaches (see below) delaying processing of an appraisal order by performing part of the appraisal, and delaying processing of an order based on performing the tasks at different times or in a different order, or bundling tasks to be performed in a more understandable and efficient manner [incomplete, delayed, or moved to a different time or order are delayed, but are still maintained in the calendar and/or database to monitor activities and status]. 
	Thomas also teaches: data associated with appraisal orders is saved to a database and made available for other functions to be performed (c34:27–60; see also c29:40-51). A service provider may respond to a task in whole or in part, immediately or at one or more times in the process, with a task or process or service information, which may comprise individual or bundled services, property photographs, and home photographs (c54:23-58); Tasks can be varied, added, combined, performed simultaneously, at different times, in different order, eliminated, replaced or enhanced by other tasks or processes may be bundled based on time or location, allowing tasks and processes to be performed in a more understandable and efficient manner (c19:12-32, c22:57-66, c30:23-42, c31:7-11, c33:33-52, c34:65 – c35:3, c42:61 – c43:9, c50:5-17, Fig. 7). 
	Appellant argues, on pages 7-8:
	In connection with the recitation “reflective of a probability,” the Office Action at page 11 cites Carmi. As explained above in connection with element A, Carmi discloses a system for scheduling and monitoring service provider appointments with customers. The system uses historical performance patterns associated with service providers to, e.g., determine whether a delay by a service provider is statistically likely to propagate to, and thus impact, one or more other scheduled appointments. See, e.g., ¶ 0052. Even if, arguendo, Carmi teaches the generation of data “reflective of a probability” generally, Carmi does not teach or suggest data reflective of a probability “that another appraisal order will be received within a threshold time period” as recited in element A.

	The Examiner respectfully disagrees. The Examiner notes Appellant’s argument is addressed in addressing Appellant’s argument with regards to the disclosure of Carmi in Element A, above.
	Appellant argues, on page 8:
	The Office Action also appears to rely on Carmi in connection with the recitation “delaying processing of the newly received appraisal order” in element B. For example, at page 15, the Office Action characterizes Carmi as teaching “delaying appointments based on a likelihood that a delay will be propagated to subsequent appointments.” Even if, arguendo, this characterization is accurate, it does not follow that it would have been obvious to apply this teaching to the processing of appraisal orders, particularly in the context of identifying appraisal orders that can be combined for processing. In this regard, the appointment-delay propagation feature in Carmi does not involve the combining or bundling of orders, but rather involves detecting and reacting to scenarios in which a delay in one appointment will cause a delay in another appointment.

	The discussion of Carmi above and the discussion of Appellant’s arguments with regards to Carmi as related to Element A applies here, as well. The Examiner notes the portion quoted by Appellant was not a quotation cited to Carmi. The Examiner provided a discussion of the motivation and rationale for combining disclosed elements of Carmi See Abstract, c15:29-44, Fig. 1a). Carmi teaches a system and method for dynamically managing, monitoring, and scheduling customer appointments to improve time management and efficiency for service providers, wherein dynamically scheduling appointments comprises a statistical determination of performance of the service provider (See Abstract, 0001, 0004, 0019, 0034). Each of the cited prior art are in the field of Appellant’s endeavor and/or are reasonably pertinent to the particular problem with which Appellant was concerned (i.e., workflow). The Examiner notes Appellant has made no argument against the motivation and rationale provided in the Office Action.
	Appellant argues, on page 8:
	In view of these deficiencies, even if Thomas and Carmi were somehow combined, the combination would not produce element B.

	As discussed above, the Examiner respectfully disagrees. The Examiner notes Appellant’s argument amounts to attacking individual references where the rejection is based on a combination of references.
	Appellant argues, on page 8:
	At page 22 of the Office Action, the Examiner also relies upon Emigh in connection with element B. Specifically, the Examiner apparently contends that Emigh teaches element B in its entirety. Appellant respectfully disagrees. As explained above in connection with element A, Emigh does not involve a prediction of, or probability that, an order will be received within a threshold time, and does not involve appraisals or appraisal orders. (As further explained above, although Emigh at col 6, line 47, refers to a “probability metric,” this probability metric involves the classification of a task, and does not involve a probability that an order will be received within a time period.) Further, Emigh does not involve delaying processing of a newly received appraisal order or other type of order. The Office Action does not clearly explain how the cited portions of Emigh are being construed to suggest these features of element B.

	The Examiner notes Appellant’s comments comprise no arguments, and disregards the discussion of the combination in view of Emigh. As discussed above, Thomas was initially cited as teaching the majority of the limitation. Subsequent cited prior art is intended to be relied upon to teach the portions of the limitation not yet asserted as being taught. The Examiner did not rely on, or state, that any single cited prior art taught Element A as a whole. As noted in the Office Action, The Examiner did not assert Emigh independently taught the entire limitation of Element B as a whole, but stated, “the Examiner introduces Emigh to more specifically address the limitations, particularly with respect to assigning tasks based on historical data and expected future data, and analyzing data based on a threshold of a probability metric,” (Office Action pg. 21). While claim language corresponding to Element A – Element C was noted to provide context for the disclosure of Emigh, as explicitly noted in the Office Action, Emigh was introduced to address the specific aspects noted in the discussion of the motivation and rationale to combine (Office Action pgs. 24-28).
	Appellant Argues, on page 9:
	In view of the foregoing, the Office has failed to establish that the references teach or suggest element B of claim 1 in the context of the claim’s other recitations.

	As discussed above, the Examiner respectfully disagrees.
	Appellant’s Arguments Regarding Element C (see Element A for Burgh)
	Appellant Argues, on pages 9-10:
	The Office Action at page 7 asserts that Thomas teaches this element. Appellant respectfully disagrees. The various cited portions of Thomas relate to ordering and scheduling various types of services associated with a home sale. Although Thomas refers to “bundled services” (see, e.g., col. 16, lines 22-23, and col. 45, line 6), and mentions generally that tasks and processes can “be combined” (see col. 42, line 61 to col. 43, line 2), Thomas does not involve bundling or combining a received order (appraisal or otherwise) with an earlier-received order that has been delayed. Nor does Thomas teach or suggest creating a link between two orders where the link “causes a scheduling component of the computing system to bundle the second [...] order with the newly received [...] order in generating [...] workflows” as claimed. The Office Action does not attempt to explain how Thomas teaches these features of element C.

	The Examiner respectfully disagrees. While the discussion of Thomas as related to Element A and Element B applies here, as well, regarding Appellant’s arguments, the Examiner notes:
	Thomas discloses: automating, simplifying and facilitating the performing and processing of tasks, information transfer, and storage associated with the home sale…automate the entire real estate home sale…process in one program, including many or all of the activities performed by many or all of the various participants in the transaction: the seller, the buyer, the sales agent…as well as service providers such as home inspectors, appraisers (c9:58-62; see also Abstract, c15:29-44, Fig. 1a);automatically generating new orders and reports are associated with a property address, a type of service, an order date, a service date, and a time of service (c23:23-29, c23:38-56, c42:46-49, c54:23-58, Fig. 19, Fig. 21, Fig. 22, Fig. 29, Fig. 36); the order request may comprise a requested time and a due date (c30:23-42, Fig. 19; see also c19:12-30, c29:23-51, c38:8-35, c40:53-65, Fig. 20, Fig. 21, Fig. 22, Fig. 23, Fig. 29, claim 1); automatically ordering or generating a service task or information for a home inspection or appraisal information (c49:7-14); automatically scheduling a home inspection or an appraisal visit (c49:25-32); data associated with appraisal orders is saved to a database and made available for other functions to be performed (c34:27–60; see also c29:40-51).
	The disclosure of Thomas above teaches or suggests automating, simplifying and facilitating the performing and processing of tasks associated with the home sale… including many or all of the activities performed by … service providers such as home inspectors, appraisers. Orders are associated with location information and date information.
	Thomas also discloses combined features for ordering services and scheduling and tracking tasks, a `group calendar` for parties to monitor activities and status of the transaction (c2:40-51). This teaches a calendar for scheduling and monitoring the status of the order and tasks associated with the order.
	Thomas also teaches: A service provider may respond to a task in whole or in part, immediately or at one or more times in the process, with a task or process or service information, which may comprise individual or bundled services, property photographs, and home photographs (c54:23-58); data associated with appraisal orders is saved to a database and made available for other functions to be performed (c34:27–60; see also c29:40-51). This teaches or suggests an appraiser may perform a portion of the appraisal report and save the incomplete appraisal report to the system database, resulting in the processing of the appraisal order being delayed, and that information is saved to the database and made available to perform other functions, such as scheduling. 
	Thomas also teaches: Tasks can be varied, added, combined, performed simultaneously, at different times, in different order, eliminated, replaced or bundled based on time or location, allowing tasks and processes to be performed in a more understandable and efficient manner (c19:12-32, c22:57-66, c30:23-42, c31:7-11, c33:33-52, c34:65 – c35:3, c42:61 – c43:9, c50:5-17, Fig. 7); tasks may be bundled based on time or location (c22:57-66, c30:23-42, c31:7-11, c33:33-52, c34:65 – c35:3, Fig. 7). This teaches that an incomplete appraisal order that has been delayed may be added to/bundled with/linked with a newly received appraisal order based on time or location, wherein the combined features of the automated system for ordering services and scheduling and tracking tasks and a `group calendar` for parties to monitor activities and status teaches or suggests creating a link between two orders where the link “causes a scheduling component of the computing system to bundle the second [...] order with the newly received [...] order in generating [...] workflows”
	An automated system for scheduling orders creates a link to the order to track the status of the order. If the system combines two orders, or even schedules two orders on the same day, those two orders are bundled and linked in that they are both scheduled on the same day in the electronic calendar, and linked for being performed on the same day and/or linked for being performed by the same person.
	Appellant Argues, on pages 9-10:
	At pages 22-23, the Office Action also appears to assert that Emigh teaches element C. Appellant respectfully disagrees. The various portions of Emigh cited on page 23 involve assigning tasks to individuals based on, among other possible factors, the locations of these individuals, their schedules/calendars, the locations associated with the tasks, and task classifications. Like Thomas, Emigh does not involve bundling or combining a received order (appraisal or otherwise) with an earlier-received order that has been delayed. Nor does Thomas teach or suggest creating a link between two orders where the link “causes a scheduling component of the computing system to bundle the second [...] order with the newly received [...] order in generating [...] workflows” as claimed. The Office Action does not attempt to explain how Emigh teaches these features of element C.

	Regarding Appellant’s comment that, “Emigh does not involve bundling or combining a received order (appraisal or otherwise) with an earlier-received order that has been delayed,” and, “The Office Action does not attempt to explain how Emigh teaches these features of element C,” as discussed above, Thomas was initially cited as teaching the majority of the limitation. Subsequent cited prior art is intended to be relied upon to teach the portions of the limitation not yet asserted as being taught. The Examiner did not rely on, or state, that any single cited prior art taught Element A as a whole. As noted in the Office Action, The Examiner did not assert Emigh independently taught the entire limitation of Element C as a whole, but stated, “the Examiner introduces Emigh to more specifically address the limitations, particularly with respect to assigning tasks based on historical data and expected future data, and analyzing data based on a threshold of a probability metric,” (Office Action pg. 21). While claim language corresponding to Element A – Element C was noted to provide context for the disclosure of Emigh, as explicitly noted in the Office Action, Emigh was introduced to address the specific aspects noted in the discussion of the motivation and rationale to combine (Office Action pgs. 24-28).
	Regarding Appellant’s argument that, “Nor does Thomas teach or suggest creating a link between two orders where the link “causes a scheduling component of the computing system to bundle the second [...] order with the newly received [...] order in generating [...] workflows” as claimed,” Appellant is referred to the discussion of Thomas with respect to Element C.
	Appellant Argues, on page 10:
Thus, the Office has failed to establish that the references teach or suggest element C of claim 1 in the context of the claim’s other recitations.
	For at least these reasons, the rejection of claim 1 is improper.

	As discussed above, the Examiner respectfully disagrees with Appellant’s conclusory statement.
	
	Regarding claim 6, Appellant Argues, on page 11:
	The rejection of claim 6 is improper in view of the claim’s dependency from claim 1, and is also improper because Thomas, Carmi, Kinsey, Emigh and Burgh do not collectively teach or suggest the following feature recited in claim 6: “the data reflective of a probability comprises a time period for which the newly received appraisal order must be delayed for a threshold probability to be reached.”
	In connection with this claim, the Office Action at pages 44-45 cites various portions of Carmi. The cited portions of Carmi involve predicting whether, and to what extent, a delay in a service provider appointment will propagate to one or more other appointments. Carmi contains no disclosure whatsoever involving the determination of how long processing of an order must be delayed to reach a threshold probability that another order will be received during such delay. Thus, although the cited portions of Carmi involve delay-related estimates and probabilities, the cited portions do not teach or suggest the feature at issue.
	At page 46 of the Office Action, the Examiner further cites Emigh’s disclosure of a probability metric. As discussed above, this probability metric involves the classification of a task, and does not involve a probability that an order will be received within a time period. Thus, it has no relevance to the feature at issue.
	For these reasons, the rejection of claim 6 is improper.

	The Examiner respectfully disagrees. The discussion of claim 1 applies here, as well, particularly with respect to Appellant’s arguments for Element A on pgs. 5-6 and  the disclosure of Carmi as related to data reflective of a probability.
	Regarding Appellant’s argument that the probability metric disclosed by Emigh does not involve a probability that an order will be received within a time period, Appellant’s argument is directed to a limitation not claimed. Claim 1 does not require a 
	Regarding claim interpretation, claim 1 is broadly directed to generating data reflective of a probability based on a threshold time period, and claim 6 is broadly directed to identifying a time period based on a threshold probability. Claim 6 simply adds the element of setting a desired probability to receive an order instead of setting a time period to determine the corresponding probability (i.e., instead of generating data reflective of a probability associated with a threshold time period, claim 6 effectively comprises generating a time period corresponding to a delay time to reach a threshold probability; claim 1 provided a set time threshold which corresponded with a probability, and claim 6 provides a set probability corresponding to a delay time based on the set probability threshold).
	In view of the broadest reasonable interpretation, and in view of the specification (see, at least 0054), the claim broadly comprises a delay time period for the probability of receiving another order to pair with an order to correspond to a threshold. 
	As noted in the instant specification, calculating a probability of receipt of a new appraisal order, within a threshold time, that can be bundled with the received order can be calculated based on historical data in many ways, such as an algorithm that accounts for seasonal cycle trends in the data (0052-0054). The algorithm uses historical data to provide a probability of receiving an order based on time. The longer the time period you hold (delay) an order, the higher the probability of receiving another 
	The Examiner notes the disclosure of the instant specification of, calculating a probability of receipt of a new appraisal order, within a threshold time, that can be bundled with the received order can be calculated based on historical data in many ways, such as an algorithm that accounts for seasonal cycle trends in the data (0052) us substantially similar to the disclosure of Carmi of a statistics engine for statistical determinations based on historical performance patterns, time of day, time of year, geographic location, etc. (Carmi 0007, 0012, 0020);
	While it would be obvious to one of ordinary skill in the art to set a threshold probability to determine the corresponding length of time, the Examiner noted Emigh to highlight the aspect of a probability metric associated with a threshold.
	In addition to the disclosure as related to claim 1, the limitation added by claim 6 is taught or suggested by the combination of cited prior art in view of the additional disclosure, particularly in view of Carmi: setting a desired threshold value for which a probability value associated with a likelihood may be compared, wherein the threshold determining what is statistically likely based on historical information associated with appointments with an example associated with determining a likelihood (i.e., a probability) of an appointment being delayed: Those of skill in the art will appreciate that a threshold percentage of historical delay propagation to determine a likelihood of a present delay being propagated may be set at any desired value, such as 90, 80, 75, 51, and even 40%, and may be based on the impact that a delay may have on the service requested (0052).
	As discussed above, by defining a value for the probability (a probability threshold), the algorithm predicts the corresponding time associated with how long the order is expected to be delayed to have the set/desired probability of receiving another order it can be paired with.
	The motivation and rationale to combine for claim 1 applies here, as well, in that the limitation added by claim 6 simply incorporates more of the known method for dynamically managing scheduled appointments between users and a service provider with the cited combination of prior art. The same algorithm used for claim 1 may be used for claim 6.
	Regarding claim 13, Appellant’s arguments, on pages 11-12, repeat arguments made as related to claim 1. The discussion of claim 1 applies here, as well.
Regarding claim 18, claim 18 is substantially similar to claim 6. Appellant’s Arguments, on page 13, repeat arguments as related to claim 1 and claim 6. The discussion as related to claim 1 and claim 6 applies here, as well.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.W.W./Examiner, Art Unit 3689                    2/6/21                                                                                                                                                                                    
Conferees:
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611                                                                                                                                                                                                        
/TYLER W KNOX/Primary Patent Examiner, Art Unit 3624                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
Correspondence Address of Record
Customer Number: 101850
Knobbe, Martens, Olson, & Bear, LLP
2040 Main Street
Fourteen Floor
Irvine, CA 92614
Email Address: 
jayna.cartee@knobbe.com

eofficeaction@appcoll.com